COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:         In re Bobby B. Dash, Relator

Appellate case numbers:      01-18-00653-CV & 01-18-00725-CV

Trial court case number:     2017-16096

Trial court:                 152nd District Court of Harris County

        The en banc Court voted to deny relator’s pro se motion for en banc reconsideration
of this Court’s August 31, 2018 Memorandum Opinion.

       Relator’s motion for en banc reconsideration is denied.

       It is so ORDERED.

Judge’s signature:     __Justice Evelyn Keyes_____
                       x Acting for the Court

En Banc Court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, and Caughey. Justice Lloyd not sitting.

Date: __November 29, 2018___